 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 1 of 21 PageID #: 7780



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DON BLANKENSHIP,

           Plaintiff,

v.                                      Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

           Defendants.


                     MEMORANDUM OPINION AND ORDER


           Pending is a motion to reconsider the court’s March

31, 2020 memorandum opinion and order, which denied motions to

dismiss from certain defendants, filed by defendants J. W.

Williamson and Watauga Watch on May 6, 2020 (ECF No. 438).


                             I.    Background


           The plaintiff, Don Blankenship, initiated this action

on March 14, 2019, in Mingo County Circuit Court, asserting

claims of defamation and false light invasion of privacy against

numerous media organizations and reporters.         See ECF No. 1.     The

action was removed to this court based on diversity

jurisdiction.    See id.; 28 U.S.C. § 1332.


           The operative amended complaint alleges the following.

After an explosion in a West Virginia mine resulted in the death
    Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 2 of 21 PageID #: 7781



of twenty-nine miners, the United States government initiated an

investigation into the cause of the explosion.             See ECF No. 14

¶¶ 136-41.      While the plaintiff was not charged with the death

of the miners, the government later charged him with three

felonies as well as one misdemeanor for conspiracy to violate

federal mine safety laws.         See id. ¶ 141.     On December 3, 2015,

a jury found the plaintiff not guilty of the felony charges but

guilty of the misdemeanor offense.           See id. ¶ 143.     The

plaintiff was convicted and sentenced to one year in prison, and

he was released in the spring of 2017.           See id. ¶¶ 144-45.


              In January 2018, the plaintiff announced his campaign

to run as a Republican for a United States Senate seat in West

Virginia.      See id. ¶ 146.     The plaintiff lost his bid for the

Republican party’s nomination in the primary election on May 8,

2018.     See id. ¶ 190.     The plaintiff alleges that media coverage

was responsible for his loss due to defamatory statements about

the plaintiff that referred to him as a “felon” or a “convicted

felon,” 1 despite the fact that he was cleared of the felony

charges and was only convicted of the misdemeanor offense.               See

id. ¶¶ 152-190.       The plaintiff further alleges that there was an

organized effort to defeat his campaign, in part through the




1   The exact reference varies among the defendants.


                                        2
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 3 of 21 PageID #: 7782



defamatory media coverage, see id. ¶¶ 150-90, which continued

after the primary election, see id. ¶¶ 191-221.


           The plaintiff alleges that these defamatory statements

injured his reputation, prevented him from pursuing other

businesses and opportunities, and caused him to lose in the

primary election.    See id. ¶¶ 24, 190.      In addition, the

plaintiff alleges that many of these statements were made in

conjunction with reference to the mine disaster and therefore

had the additional effect of falsely attributing to him

responsibility for murder.      See id. ¶¶ 23, 228, 242.       The

plaintiff asserts four causes of action: (1) defamation, (2)

conspiracy to defame (3) false light invasion of privacy, and

(4) conspiracy to commit false light invasion of privacy.            See

id. ¶¶ 222-50.


           A number of defendants filed motions to dismiss the

amended complaint, asserting among other things, that this court

lacks personal jurisdiction over them.        See ECF No. 195; ECF No.

197; ECF No. 211; ECF No. 220; ECF No. 236; ECF No. 238; ECF No.

253; ECF No. 292; ECF No. 351; ECF No. 391; ECF No. 392; ECF No.

393.   In its March 31, 2020 memorandum opinion and order, the

court granted many of the motions to dismiss based on lack of

personal jurisdiction, see ECF No. 398 at 35–36, 39, 43, 47–48,

52–53, 57–65, 69-70 76–79, explaining that the plaintiff had not



                                     3
    Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 4 of 21 PageID #: 7783



made a sufficient “show[ing] that the ‘general thrust and

content’ of the [allegedly defamatory] statements [at issue] was

focused on West Virginia[] or that the statements were published

with the manifest intent of targeting a West Virginia audience,”

id. at 43; see id. at 35, 39, 47, 52-53, 57–61, 64-65, 69–70.


              Defendant Williamson filed pro se motions to dismiss,

arguing, among other things, that the complaint should be

dismissed as to him for lack of personal jurisdiction. 2             See ECF

No. 42; ECF No. 391; ECF No. 392; ECF No. 393.             The court denied

the motions.      See ECF No. 398 at 72–73, 79.        With respect to the

personal-jurisdiction issue, the court concluded that, although

it lacked general personal jurisdiction over Williamson, the

plaintiff had “establishe[d] a prima facie case for [specific]

personal jurisdiction over Williamson.”            Id. at 72–73.     The

court explained that the complaint’s allegations, as well as

Williamson’s pro se assertions, “demonstrate[d] that the

‘general thrust and content’ of the [statements at issue] was



2 Although Watauga Watch is a separately named defendant,
Williamson, in an affidavit, states that Watauga Watch,
sometimes referred to as “WataugaWatch” or “Watauga Watch Blog,”
is merely a political blog website he owns, that he its sole
contributor, and that it is not incorporated and does not
otherwise constitute a legal entity. See ECF No. 391-1 at 1–2.
Although it was unclear from Williamson’s pro se filings whether
he sought dismissal on behalf of Watauga Watch, the current
motion has been filed by counsel expressly on behalf of both
Williamson and Watauga Watch. See ECF No. 438.



                                        4
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 5 of 21 PageID #: 7784



more likely than not aimed toward West Virginia,” as “Williamson

admits that the content of his blog focuses on Appalachian

regional politics,” a region necessarily including West

Virginia,” and that the articles about the plaintiff were ‘in

the context of issues in national politics, directed at a

regional audience.’”     Id. at 73 (quoting ECF No. 392 at 1, 8).


           Having obtained counsel, Williamson, along with

defendant Watauga Watch, filed a motion for reconsideration of

the court’s March 31, 2020 order with respect to the personal-

jurisdiction issue.     See ECF No. 438.     The motion is now

supported by evidence that was not presented by Williamson and

Watauga Watch while acting pro se.        The motion has been fully

briefed.


                          II.   Legal Standard


           Pursuant to Fed. R. Civ. P. 54(b), an interlocutory

order “that adjudicates fewer than all the claims . . . may be

revised at any time before the entry of a judgment adjudicating

all the claims.”    Fed. R. Civ. P. 54(b).       An order denying a

motion to dismiss is such an interlocutory order.           A district

court retains the power to reconsider and modify its

interlocutory orders at any time prior to final judgment when

such is warranted.     Am. Canoe Ass’n v. Murphy Farms, Inc., 326



                                     5
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 6 of 21 PageID #: 7785



F.3d 505, 514–15 (4th Cir. 2003); see also Moses H. Cone Mem.

Hosp. v. Mercury Const. Corp., 460 U.S. 1, 12 (1983) (noting

that “every order short of a final decree is subject to

reopening at the discretion of the district judge”);

Fayetteville Invs. v. Com. Builders, Inc., 936 F.2d 1462, 1469

(4th Cir. 1991) (“An interlocutory order is subject to

reconsideration at any time prior to the entry of a final

judgment.”).


            The Fourth Circuit has applied two analyses to

determine the applicable standard of a review for a motion to

reconsider: (1) comparison to the standards of Rule 59(e) and

60(b) of the Federal Rules of Civil Procedure for amending a

final judgment; and (2) comparison to the law-of-the-case

doctrine.   Under the first analysis, amending a judgment, or

reconsidering a judgment, is proper on three grounds: “(1) to

accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to

correct a clear error of law or prevent manifest injustice.”

Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998); see, e.g., Norfolk S. Ry. Co. v. Nat’l Union Fire

Ins. of Pittsburgh, PA, 999 F. Supp. 2d 906, 919 (S.D.W. Va.

2014) (applying the these grounds to review a motion to




                                     6
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 7 of 21 PageID #: 7786



reconsider); In re C.R. Bard, Inc., 948 F. Supp. 2d 589, 649

(S.D.W. Va. 2013) (same).


           “Rule 59(e) motions may not be used . . . to raise

arguments which could have been raised prior to the issuance of

the judgment, nor may they be used to argue a case under a novel

legal theory that the party had the ability to address in the

first instance.”    Pac. Ins. Co., 148 F.3d at 403.         “[I]t is

improper to file a motion for reconsideration simply to ask the

Court to rethink what the Court had already thought through—

rightly or wrongly.”     In re C.R. Bard, Inc., 948 F. Supp. 2d at

649.   If a party relies on newly discovered evidence in its Rule

59(e) motion, the party “must produce a ‘legitimate

justification for not presenting’ the evidence during the

earlier proceeding.”     Pac. Ins. Co., 148 F.3d at 403 (quoting

Small v. Hunt, 98 F.3d 789, 798 (4th Cir. 1996)).           In general,

reconsideration of a judgment is an “extraordinary remedy [that]

should be used sparingly.”      Id. (quoting 11 Charles Alan Wright

et al., Federal Practice and Procedure § 2810.1 (2d ed. 1995)).


           Under the second analysis, federal courts cabin

revision of interlocutory orders pursuant to Rule 54(b) by

treating such rulings as law of the case.         Carlson v. Bos. Sci.

Corp., 856 F.3d 320, 325 (4th Cir. 2017).         The law-of-the-case

doctrine provides that, in the interest of finality, “when a



                                     7
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 8 of 21 PageID #: 7787



court decides upon a rule of law, that decision should continue

to govern the same issues in subsequent stages in the same

case.”    United States v. Aramony, 166 F.3d 655, 661 (4th Cir.

1999) (quoting Christianson v. Colt Indus. Operating Corp., 486

U.S. 800, 816 (1988)).     A court may revise an interlocutory

order under the law-of-the-case doctrine under three

circumstances: (1) “a subsequent trial produc[ing] substantially

different evidence”; (2) a change in applicable law; or (3)

clear error causing “manifest injustice.”         Am. Canoe Ass’n, 326

F.3d at 515 (quoting Sejman v. Warner–Lambert Co., Inc., 845

F.2d 66, 69 (4th Cir. 1988)); see, e.g., U.S. Tobacco Coop. Inc.

v. Big S. Wholesale of Va., LLC, 899 F.3d 236, 257 (4th Cir.

2018) (applying these circumstances to review a motion to

reconsider); Hinkle v. Matthews, 337 F. Supp. 3d 674, 677

(S.D.W. Va. 2018) (same).


            The law-of-the-case doctrine “expresses the practice

of courts generally to refuse to reopen what has been decided,”

but it does not limit the court’s power.         Messenger v. Anderson,

225 U.S. 436, 444 (1912).      “Law of the case . . . does not and

cannot limit the power of a court to reconsider an earlier

ruling.   The ultimate responsibility of the federal courts, at

all levels, is to reach the correct judgment under law.”            Am.

Canoe Ass’n, 326 F.3d at 515.




                                     8
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 9 of 21 PageID #: 7788



                             III. Discussion


            Williamson and Watauga Watch move the court to

reconsider the decision to deny their motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction.

They assert, based on the newly presented evidence below, that

the focus of the blog is not limited to the Appalachian region

but includes the entire United States of America.           See ECF No.

439 at 4.   Between 2003 and May 1, 2020, Williamson reports that

he posted 7,669 articles on Watauga Watch, only 19 of which (or

less than 0.25%) mention West Virginia.         See id.   Williamson

also argues that the three blog posts in question contain

information about or from locations other than West Virginia or

were posted in a national context.        See id. at 3-4.     In

particular, Williamson alleges that the April 15, 2018 blog post

discussed political issues in Mississippi and West Virginia; the

May 7, 2018 blog post discussed political issues in West

Virginia, Indiana, and Ohio; and the July 24, 2018 blog post

contained a quote from the Washington Examiner and discussed the

plaintiff in West Virginia.      See id. at 3.


            Williamson and Watauga Watch provide “overall current

statistics” about the blog to demonstrate that it is not

generally read in West Virginia, and that Williamson “did not

direct Watauga Watch, in general or through the specific blog


                                     9
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 10 of 21 PageID #: 7789



articles in question, into West Virginia.”          See ECF No. 439 at

2-3.   Of the 481 identified Facebook followers of Watauga Watch,

none are from West Virginia but 469 are from North Carolina.

See ECF No. 438-2; ECF No. 439 at 2.         Of the 485 identified

people who viewed Watauga Watch posts on Facebook at least once,

none are from West Virginia but 469 are from North Carolina.

See ECF No. 438-3; ECF No. 439 at 2.         Of the number of people

who had content from or about Watauga Watch “enter their

screen,” none are from West Virginia.         See ECF No. 438-4; ECF

No. 439 at 3.    Only one Facebook user from West Virginia talked

about Watauga Watch.     See ECF No. 438-5; ECF No. 439 at 3.

Williamson and Watauga Watch also aver that Blogger, the blog

publishing service used for Watauga Watch, reports that the blog

has 201 followers, 106 of whom could be identified and none of

whom are in West Virginia.       See ECF No. 439 at 3.


           Williamson and Watauga Watch admit that the

statistical information they now provide as evidence of the

court’s lack of personal jurisdiction was not discovered through

litigation.     See id. at 5.    They instead assert that they were

unaware that such evidence could be considered in a motion to

dismiss.   See id.    They also argue that reconsideration of their

motion to dismiss for lack of personal jurisdiction would

comport with due process under the Fourteenth Amendment to the




                                     10
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 11 of 21 PageID #: 7790



United States Constitution and with the goal of reaching a

correct decision under the law.        See id. at 4.


            The plaintiff argues that Williamson and Watauga Watch

fail to meet their burden under any of the stated grounds for

reconsideration.     See ECF No. 447 at 7.      In particular, the

plaintiff argues that the defendants’ “additional evidence” was

available before the motion to dismiss was filed and so does not

constitute “substantially different” or “newly discovered”

evidence.   See id. at 7-9.      The plaintiff contends that “[t]here

is no justified or legitimate reason why the additional material

now presented was not presented earlier.”          See id. at 9.    The

plaintiff also argues that Williamson has failed to show that

the court’s decision to deny his motion to dismiss was “clearly

erroneous causing manifest injustice.”         See id. at 10.      The

plaintiff also asserts that “the general thrust and content” of

the posts were aimed toward West Virginia, regardless that the

posts contained information about locations other than West

Virginia.   See id. at 12.


A.   Newly Presented Evidence



            The Fourth Circuit has consistently rejected a party’s

attempt to supplement the record in support of a motion for

reconsideration.     See, e.g., Cray Commc’ns, Inc. v. Novatel


                                     11
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 12 of 21 PageID #: 7791



Computer Sys., Inc., 33 F.3d 390, 395-96 (4th Cir. 1994)

(affirming the district court’s denial of a motion to supplement

the record and to reconsider an award of summary judgment where

the movant provided “no legitimate justification for failing to

present the . . . affidavit and exhibits during the summary

judgment proceedings”); RGI, Inc. v. Unified Indus., Inc., 963

F.2d 658, 662 (4th Cir. 1992) (affirming the district court’s

denial of a motion to reconsider an award of summary judgment,

in part, because the mere fact that the party “misunderstood”

its burden of production was not a legitimate justification for

reconsideration); Kontoulas v. A.H. Robins Co., 745 F.2d 312,

316 (4th Cir. 1984) (“[T]he evidence presented with the motion

for reconsideration should have been introduced in the motion to

dismiss, and we are not inclined to consider it now.”).            The

court in Kontoulas also noted that the movants “did not even

attempt to set forth reasons why any of their arguments could

not have been made on their original motion.”          745 F.2d at 315.

However, “a district court, in its discretion, could accept new

evidentiary material that was attached to a party’s

reconsideration motion if the party could justify its failure to

submit the material prior to the entry of summary judgment.”

Cray Commc'ns, Inc., 33 F.3d at 395.         The same principle applies

to evidentiary material not submitted prior to a motion to

dismiss for personal jurisdiction because such a motion, like a


                                     12
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 13 of 21 PageID #: 7792



motion for summary judgment, may be dispositive to dismiss

parties in a case.


           Williamson’s previous pro se filings must be

“liberally construed,” and “must be held to less stringent

standards than formal pleadings drafted by lawyers.”            See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citing

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).          Williamson could

not be expected to know what evidence may have been considered

as part of a motion to dismiss for lack of personal

jurisdiction, and he has set forth reasons why his evidence was

not presented in his original motions.         See In re Yankah, 514

B.R. 159, 165 (E.D. Va. 2014) (explaining that “a pro se

litigant’s inexperience with procedural or evidentiary rules”

may warrant reconsideration in some circumstances); cf.

Kontoulas, 745 F.2d at 315 (denying a motion to reconsider where

the movant “did not even attempt” to explain why arguments were

not presented in the original motion).         The statistical evidence

presented in the instant motion is also very informative to

determine whether the “general thrust and content” of Watauga

Watch focuses on West Virginia and whether Williamson targeted

West Virginia vis-à-vis his blog.         The court therefore finds

that Williamson’s new evidence may be considered in deciding his

motion for reconsideration.




                                     13
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 14 of 21 PageID #: 7793



B.   Personal Jurisdiction


            Rule 12(b)(2) permits a defendant to challenge a

complaint for “lack of personal jurisdiction.”          Fed. R. Civ. P.

12(b)(2).   When a district court considers a Rule 12(b)(2)

motion based on the contents of the complaint and supporting

affidavits without an evidentiary hearing, the party asserting

jurisdiction bears the burden of establishing a prima facie case

of jurisdiction.     Hawkins v. i-TV Digitalis Tavkozlesi zrt., 935

F.3d 211, 226 (4th Cir. 2019); Universal Leather, LLC v. Koro

AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014).          The standard or

review is by a preponderance of the evidence.          Mylan Labs., Inc.

v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993).          The court may

consider affidavits submitted by both parties, but it must

resolve factual disputes and draw all reasonable inferences in

favor of the party asserting jurisdiction.          Universal Leather,

773 F.3d at 560; Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.

1989) (“[T]he court must construe all relevant pleading

allegations in the light most favorable to the plaintiff, assume

credibility, and draw the most favorable inferences for the

existence of jurisdiction.”).       The court must then determine

whether the facts proffered by the party asserting jurisdiction

make out a case of personal jurisdiction over the party

challenging jurisdiction.      Sneha Media & Entm’t, LLC v.




                                     14
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 15 of 21 PageID #: 7794



Associated Broad. Co. P Ltd., 911 F.3d 192, 196–97 (4th Cir.

2018).


            For a district court to assert personal jurisdiction

over a non-resident defendant, two conditions must be satisfied:

(1) the exercise of jurisdiction must be authorized under the

state’s long-arm statute, and (2) the exercise of jurisdiction

must comport with the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.          Carefirst of Md.,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th

Cir. 2003); Nichols v. G.D. Searle & Co., 991 F.2d 1195, 1199

(4th Cir. 1993).     Where the state’s long-arm statute extends

personal jurisdiction to the extent permitted by the Due Process

Clause, “the statutory inquiry necessarily merges with the

constitutional inquiry, and the two inquiries essentially become

one.”    Stover v. O’Connell Assocs., Inc., 84 F.3d 132, 135–36

(4th Cir. 1996).     The West Virginia long-arm statute, W. Va.

Code § 56-3-33, is “coextensive with the full reach of due

process,” so the statutory inquiry merges with the

constitutional inquiry, and the court’s analysis centers on

whether exercising personal jurisdiction over a defendant is

consistent with the Due Process Clause.         In re Celotex Corp.,

124 F.3d 619, 627–28 (4th Cir. 1997); see Pittsburgh Terminal

Corp. v. Mid Allegheny Corp., 831 F.2d 522, 525 (4th Cir. 1987).




                                     15
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 16 of 21 PageID #: 7795



           A court’s exercise of jurisdiction over a non-resident

defendant comports with the due process requirement if the

defendant has “certain minimum contacts” with the forum state,

such that to require the defendant to defend its interests in

that state “does not offend traditional notions of fair play and

substantial justice.”      Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945) (internal quotation marks omitted); see also

Carefirst of Md., 334 F.3d at 397.        In judging minimum contacts,

a court properly focuses on “the relationship among the

defendant, the forum, and the litigation.”          Shaffer v. Heitner,

433 U.S. 186, 204 (1977).


           A court may exercise personal jurisdiction over a non-

resident defendant of the forum state by finding either (a)

general jurisdiction, or (b) “specific jurisdiction based on

conduct connected to the suit.”        ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707, 711 (4th Cir. 2002).            General

personal jurisdiction requires “continuous and systemic”

contacts with the forum state, Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414–16 (1984), and

“permits a court to assert jurisdiction over a defendant based

on a forum connection unrelated to the underlying suit,” Walden

v. Fiore, 571 U.S. 277, 284 n.6 (2014).         The “paradigm forum”

for general personal jurisdiction over a natural person is the




                                     16
    Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 17 of 21 PageID #: 7796



person’s domicile, which is the state in which that person lives

“with intent to make it a fixed and permanent home.”               See

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014); Comm’r of

Internal Revenue v. Swent, 155 F.2d 513, 515 (4th Cir. 1946). 3

The court already determined that it lacks general jurisdiction

over Williamson because he is not domiciled in West Virginia.

Neither party disputes this.


              Specific personal jurisdiction is “confined to

adjudication of issues deriving from, or connected with, the

very controversy that establishes jurisdiction.”              Goodyear

Dunlop Tire Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

Specific personal jurisdiction requires that the defendant have

“purposefully established minimum contacts in the forum State”

such “that [the defendant] should reasonably anticipate being

haled into court there.”         Burger King Corp. v. Rudzewicz, 471

U.S. 462, 474 (1985) (internal quotation marks and citations

omitted).      “[T]he defendant’s suit-related conduct must create a

substantial connection with the forum State.”             Walden, 571 U.S.

at 284.      The question “is not where the plaintiff experienced a


3 A natural person’s domicile differs from their residence in
that a residence simply requires bodily presence as an
inhabitant in a given place. Swent, 155 F.2d at 515. A natural
person may have multiple residences but only has one domicile.
Id.; see also Miss. Band of Choctaw Indians v. Holyfield, 490
U.S. 30, 48 (1989) (noting that a person “can reside in one
place but be domiciled in another”).


                                        17
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 18 of 21 PageID #: 7797



particular injury or effect but whether the defendant’s conduct

connects him to the forum in a meaningful way.”           Id. at 290.


           The Fourth Circuit considers three factors in

determining specific personal jurisdiction: “(1) the extent to

which the defendant has purposefully availed itself of the

privilege of conducting activities in the state; (2) whether the

plaintiffs’ claims arise out of those activities directed at the

state; and (3) whether the exercise of personal jurisdiction

would be constitutionally reasonable.”         Carefirst of Md., 334

F.3d at 397 (internal quotation marks omitted).           The plaintiff

must prevail on each prong.       See Consulting Eng’rs Corp. v.

Geometric Ltd., 561 F.3d 273, 278-79 (4th Cir. 2009).


           The Fourth Circuit has consistently dismissed suits

against a non-resident defendant who published information on

the Internet for an audience outside the forum state.            See,

e.g., ALS Scan, 293 F.3d at 709 (finding no personal

jurisdiction over a Georgia-based Internet Service Provider sued

for enabling a website owner to publish photographs on the

Internet in violation of a Maryland corporation’s copyrights);

Young v. New Haven Advocate, 315 F.3d 256, 258-59 (4th Cir.

2002) (finding no personal jurisdiction over Connecticut

defendants who posted news articles on the Internet that, in the

context of discussing a Connecticut policy of housing prisoners



                                     18
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 19 of 21 PageID #: 7798



in Virginia institutions, allegedly defamed the warden of a

Virginia prison).     In ALS Scan, the Fourth Circuit concluded

that:

             [A] State may, consistent with due process, exercise
             judicial power over a person outside of the State when
             that person (1) directs electronic activity into the
             State, (2) with the manifested intent of engaging in
             business or other interactions within the State, and
             (3) that activity creates, in a person within the
             State, a potential cause of action cognizable in the
             State’s courts.

293 F.3d at 714.     “[A] person who simply places information on

the Internet does not subject himself to jurisdiction in each

State into which the electronic signal is transmitted and

received.”    Id.   The “general thrust and content” of a

newspaper’s website must manifest an intent of targeting readers

of the forum state.     See Young, 315 F.3d at 263-64.


             In light of the evidence presented in Williamson’s and

Watauga Watch’s motion for reconsideration, the court finds that

the plaintiff has not established specific personal jurisdiction

by a preponderance of the evidence.        Although Williamson

admitted that the content of his blog focuses on Appalachian

regional politics and that the articles about the plaintiff were

“in the context of issues in national politics, directed at a

regional audience,” see ECF No. 392 at 1, 8, the statistical

evidence demonstrates that the “regional audience” is

overwhelmingly a North Carolina audience.          The court previously


                                     19
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 20 of 21 PageID #: 7799



determined that the “general thrust and content” of Williamson’s

articles were “more likely than not aimed toward West Virginia,”

see ECF No. 398 at 73, but the new evidence shows that the

reverse is actually true.      West Virginia readers constitute a

minuscule percentage of the readers of Watauga Watch.


           Neither evidence concerning the overall readership of

Watauga Watch nor the specific articles in question demonstrate

that Williamson manifested an intent to avail himself of the

privilege of conducting business in West Virginia or that he

purposefully established minimum contacts in West Virginia.             The

court therefore lacks specific personal jurisdiction over

Williamson and Watauga Watch.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that the

motion for reconsideration filed by J. W. Williamson and Watauga

Watch (ECF No. 438) be, and it hereby is, granted, and J. W.

Williamson and Watauga Watch are hereby dismissed from the case.




                                     20
 Case 2:19-cv-00236 Document 706 Filed 12/29/20 Page 21 of 21 PageID #: 7800




           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                          ENTER: December 29, 2020




                                     21
